Judgment, Supreme Court, New York County, entered October 21, 1976, unanimously affirmed, without costs and without disbursements, for the reasons stated by the Special Referee at Special Term to the extent that we agree that there is no showing of a reasonable probability that the successful candidate received so large a proportion of the irregular votes as to have changed the result. Motion to intervene by certain electors denied as not stating a right cognizable in the circumstances presented. Concur&emdash;Markewich, J. P., Lupiano, Silverman, Lane and Yesawich, JJ.